UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-7201 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Plan number:008 B.Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: AVX Corporation (AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina) 3900 Electronics Drive Raleigh, North Carolina 27604 AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Index December 31, 2005 and 2006 Report of Independent Registered Public Accounting Firm 2 Financial Statements Statements of Net Assets Available for Benefits, December 31, 2005 and 2006 3 Statement of Changes in Net Assets Available for Benefits, Year Ended December 31, 2006 4 Notes to Financial Statements, December 31, 2005 and 2006 5-10 Signature 11 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year), December 31, 2006 12 Exhibits 23.1 Consent of Grant Thornton LLP Note:Other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 (“ERISA”) have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Participants and Administrator AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina We have audited the accompanying statements of net assets available for benefits of AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31, 2006. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006 and 2005, and the changes in net assets available for benefits for the year ended December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. As discussed in Note 2, the Plan adopted Financial Accounting Standards Board Staff Position AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans, as of December 31, 2006 and 2005. /s/GRANT THORNTONLLP Columbia, South Carolina July 11, 2007 -2- AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Statement of Net Assets Available for Benefits December 31, 2005 and 2006 2005 2006 Assets Investments, at fair value Mutual funds $4,080,719 $ 3,894,358 Common/collective trust 2,597,751 2,836,506 Common stock of sponsor and affiliate 402,963 363,558 Participant loans 706,068 786,143 Total investments 7,787,501 7,880,565 Receivables Participant contributions 8,084 Employer contributions 86,628 65,308 Total receivables 86,628 73,392 Total assets 7,874,129 7,953,957 Liabilities Accrued administrative expenses 1,329 Total liabilities 1,329 Net assets available for benefits at fair value 7,872,800 7,953,957 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 46,413 53,856 Net assets available for benefits $7,919,213 $8,007,813 The accompanying notes are an integral part of these financial statements. -3- AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2006 2006 Additions to net assets attributed to Investment income Net appreciation in fair value of investments $ 344,163 Interest and dividends 432,237 Total investment income 776,400 Contributions Participant 342,174 Employer 201,798 Total contributions 543,972 Total additions 1,320,372 Deductions from net assets attributed to Benefits paid to participants and employee withdrawals 1,212,561 Administrative expenses 19,211 Total deductions 1,231,772 Net increase 88,600 Net assets available for benefits Beginning of year 7,919,213 End of year $8,007,813 The accompanying notes are an integral part of this financial statement. -4- AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Notes to Financial Statements December 31, 2005 and 2006 1. Description of the Plan The following description of the AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina (the “Plan”) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan's provisions. General and Eligibility The Plan, which was adopted on July 1, 1995, is a defined contribution plan established to provide retirement benefits to employees of AVX Corporation (the “Company” and the Plan sponsor) who are members of the AFGWU Local 1028 Union and have worked 90 days. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Contributions Each year, participants may contribute up to 20% of pretax annual compensation, as defined in the Plan. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.Participants direct the investment of their contributions into various investment options offered by the Plan. The Plan currently offers various mutual funds, a common/collective trust and common stock of Kyocera Corporation as investment options for participants. In April 2006, the Plan eliminated a participant’s ability to invest in the common stock of AVX Corporation, effective for investments made after April 30, 2006.The Company contributes a matching contribution on participant deferrals of up to 5% of compensation that a participant contributes to the Plan as follows: Participant Contribution Company Matching Contribution 1% 0.667% of compensation 2% 1.334% of compensation 3% 2.000% of compensation 4% 2.500% of compensation 5% 3.000% of compensation Each year the Company also makes a fixed contribution to the Plan equal to 1% of each participant's annual compensation.Additional contributions are made for members with 20 years or more of service as of July 1, 1995.Contributions are subject to certain limitations. Participant Accounts Each participant's account is credited with the participant's contribution and allocations of (1) the Company's contributions, and (2) plan earnings less an allocation of administrative expenses. Allocations are based on participant contributions and earnings or account balances, as defined in the Plan.The benefit to which a participant is entitled to is that amount which can be provided from the participant's vested account. -5- AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Notes to Financial Statements December 31, 2005 and 2006 Vesting Participants are vested immediately in their contributions and employer matching contributions plus actual earnings thereon. Vesting in the Company's fixed contribution portion of their accounts is based on years of continuous service. A participant is 100% vested after five years of qualifying service. Participant Loans Plan participants may borrow from their individual account balance in the Plan.A participant may have a maximum of two loans outstanding.A participant must have a minimum of $5,000 account balance in order to receive a loan and the minimum loan amount permitted by the Plan is $1,000.The maximum allowable loan from the Plan is 50% of the participant’s vested account balance and may not exceed $50,000.Loans bear interest at a rate determined by the Plan Committee; at December 31, 2006 and 2005 the rate for new loans is 5% annually.All principal and interest repayments are credited to the individual participant’s account. Payment of Benefits Benefits under the Plan are payable after termination of service or retirement in an amount equal to the vested interest in the participant's account. Benefits are paid as a lump sum or a payout as elected by the Plan participant. For participants terminating employment with vested balances less than $5,000, the value of their vested balance is paid in one lump sum. Forfeitures For the Plan year in which the forfeiture occurs, amounts of forfeitures shall be used to first reduce the Company’s matching contributions, and then to reduce the Company’s fixed contribution.During the year ended December 31, 2006, there were no forfeitures used to reduce either matching or fixed contributions.At December 31, 2005 and 2006, forfeited non-vested account balances totaled $31,718 and $35,278, respectively. Administrative Expenses The costs to administer the Plan are paid by the Plan and allocated to participants’ accounts. 2. Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. As of December31, 2006, the Plan adopted Financial Accounting Standards Board (FASB)Staff Position FSP AAG INV-1 and Statement of Position No.94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (the FSP). The FSP requires the Statement of Net Assets Available for Benefits present the fair value of the Plan’s investments as well as the adjustment from fair value to contract value for the fully benefit-responsive investment contracts. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis for the fully benefit-responsive investment contracts. The FSP was applied retroactively to the prior period presented on the Statement of Net Assets Available for Benefits as of December31, 2005. -6- AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Notes to Financial Statements December 31, 2005 and 2006 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that may affect the reported amounts of certain assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value.Shares of mutual funds are valued at the net asset value of shares held by the Plan at year end.The common/collective trust is presented at fair value on the statement of net assets available for benefits.The investments in the trust are fully benefit-responsive investment contracts which are valued at contract value, as provided in the FSP.The contract value is equal to the principal balance plus accrued interest.The fair value of fully benefit responsive investment contracts is calculated using a discounted cash flow model using discount rates of similar maturity investment contracts.The sponsor and affiliate common stocks are valued at quoted market prices as reported on a nationally recognized exchange.Participant loans are valued at their outstanding balances, which approximate fair value.Purchases and sales of securities are recorded on a trade-date basis.Interest is recorded in the period earned.Dividends are recorded on the ex-dividend date. The Plan presents in the statement of changes in net assets available for benefits the net appreciation (depreciation) in the fair value of its investments which consists of the realized gains or losses and the unrealized appreciation (depreciation) on those investments. Payment of Benefits Benefits are recorded when paid. 3. Investments The fair value of individual investments that represent 5% or more of the Plan’s net assets available for benefits as of December 31, 2006 or 2005, are as follows: 2005 2006 Merrill Lynch Retirement Preservation Trust, at fair value $2,597,751 $2,836,506 Van Kampen Comstock Fund A 997,651 978,201 Oakmark Equity and Income Fund 881,815 885,681 BlackRock Global Allocation Fund 823,255 Delaware Diversified 496,772 563,920 Kyocera Corporation Common Stock 362,666 Merrill Lynch Global Allocation Fund 831,742 Participant Loans 706,068 786,143 -7- AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Notes to Financial Statements December 31, 2005 and 2006 During the year ended December 31, 2006, the Plan's investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value by $344,163 as follows: AVX Corporation Common Stock $856 Kyocera Corporation Common Stock 96,304 Mutual Funds 247,003 $344,163 4. Related-Party Transactions Certain Plan investments are shares of mutual funds and common collective trust funds managed by Merrill Lynch.Merrill Lynch is the Investment Manager, as defined by the Plan; therefore, these transactions qualify as party-in-interest transactions, which are exempt from the prohibited transaction rules.In addition, loans to participants (employees of the Company) qualify as party-in-interest transactions, which also are exempt from the prohibited transaction rules. At December 31, 2006, the Plan holds 3,379 shares of Kyocera Corporation common stock and 2,900 shares of AVX Corporation common stock with market values of $320,673 and $42,885, respectively.At December 31, 2005, the Plan holds 4,956 shares of Kyocera Corporation common stock and 2,783 shares of AVX Corporation common stock with market values of $362,666 and $40,297, respectively.The ability for participants to make additional investments in AVX stock was discontinued in April 2006. 5. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to terminate the Plan subject to the provisions of ERISA.If the Plan is terminated, all participants shall become 100% vested in their accounts regardless of years of service.Participant accounts will be paid in accordance with Plan provisions as soon as is practicable after the termination. 6. Tax Status The Internal Revenue Service has determined and informed the Company by a letter dated October 24, 2002, that the Plan and related trust are designed in accordance with applicable sections of the Internal Revenue Code (IRC). Although the Plan has been amended since receiving the determination letter, the Plan administrator believes that the Plan is designed in accordance with the applicable requirements of the IRC.Also, subsequent to year end, the plan administrator determined that the Plan may have had a partial plan termination occurrence during the last three plan years.This may have resulted in underpayments of distributions to terminated participants.The plan administrator is investigating the matter and is committed to resolving the issue.Such issues of non compliance may be corrected via one of several correction programs available by the IRS rules and regulations.The plan administrator intends to utilize such programs to correct any issues of non-compliance and thus they believe the plan will remain in compliance with the IRC and will remain tax exempt. -8- AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Notes to Financial Statements December 31, 2005 and 2006 7. Reconciliation Between the Financial Statements and Form 5500 The following tables reconcile the information provided in the Form 5500 to the Statements of Net Assets Available for Benefits and Changes in Net Assets Available for Benefits provided in the financial statements: Investment Income Net appreciation in fair value of investments Contributions Benefit Payments Administrative Expenses Per financial statements $432,237 $344,163 $543,972 $(1,212,561) $(19,211) Reversal of current year contributionsreceivable (73,392) Addition of prior year contribution receivable 86,628 Addition of prior year accrued liabilities (1,329) Miscellaneous reclassifications (402,009) 395,799 (25) 25 6,210 Per Form 5500 $30,228 $739,962 $557,183 $(1,212,536) $(14,330) Net Assets Available for Benefits as of December 31, 2005 2006 Net assets available for benefits per the financial statements $7,919,213 $8,007,813 Less: Participant contributions receivable (8,084) Employer contributions receivable (86,628) (65,308) Add: Accrued administrative expense 1,329 Net assets available for benefits per Form 5500 $7,833,914 $7,934,421 -9- AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Notes to Financial Statements December 31, 2005 and 2006 The following is a reconciliation of the net increase in net assets available for benefits per the financial statements for the year ended December 31, 2006 to Form 5500: 2006 Net increase in net assets available for benefits per the financial statements $88,600 Add: Employer contributions receivable at December 31, 2005 86,628 Less: Employer contributions receivable at December 31, 2006 (65,308) Participant contributions receivable at December 31, 2006 (8,084) Accrued administrative expense at December 31, 2005 (1,329) Net assets available for benefits per Form 5500 $100,507 8. Risks and Uncertainties The Plan provides for various investment options in mutual funds which invest in combinations of stocks, bonds, fixed income securities, and other investment securities as well as common stock and common collective trusts.Investment securities are exposed to various risks, such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. -10- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Administrative Committee has duly caused this annual report to be signed by the undersigned thereunto duly authorized. AVX Corporation (AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina) By: /s/ Gerald Boykin Gerald Boykin Plan Administrator of the AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Date: July 11, 2007 -11- AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Schedule H, Line 4i - Schedule of Assets (Held at End of Year) December 31, 2006 (a) (b) Identity of issue, borrower, lessor or similar party (c) Description of investment including maturity date, rate of interest, collateral, par or maturity value (d) Cost** (e) Current value * Merrill Lynch Retirement Preservation Trust Common/collective trust $ 2,836,506 BlackRock Aurora Portfolio Mutual Fund 150,140 BlackRock S&P 500 Index Fund Mutual Fund 256,051 BlackRock Global Allocation Fund Mutual Fund 823,255 Van Kampen Comstock Fund A Mutual Fund 978,201 Oakmark Equity and Income Fund Mutual Fund 885,681 Delaware Diversified Mutual Fund 563,920 Davis New York Venture Fund A Mutual Fund 125,781 American Funds Growth Fund of Amer R3 Mutual Fund 36,433 American Funds European Growth R3 Mutual Fund 74,896 3,894,358 * Kyocera Corporation Common Stock 320,673 * AVX Corporation Common Stock 42,885 363,558 * Participant Loans Interest rates:5% - 10% with varying maturity dates 786,143 $ 7,880,565 *Denotes a party-in-interest **Not applicable for participant directed investments
